DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
Claims 1-13 are currently pending. 
Applicant’s amendment, filed on 02/15/2022, to the title of the invention as suggested by the Examiner has been acknowledged and entered. 


                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                    Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, (NPL document titled: “S. et al. An Unfused-Core-Based Nonfullerene Acceptor Enables High-Efficiency Organic Solar Cells with Excellent Morphological Stability at High Temperatures. Adv. Mater. 2018 (First publication date: 22 December 2017), vol. 30, no. 6, article no.1705208, inner pages 1-8”, hereinafter “Li”) discloses a compound to be used in an organic electronic device for example, in solar cell as depicted in the abstract and Fig. 1. 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as-a-whole either taken alone or in combination, in particular, the prior art of record does not teach the claimed Formula 1 because of the prior art is missing the arylene or heterocyclic group as required in the claimed formula designated as L1 thru L4.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893